Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 27, 33-44 submitted on 5/14/2021 are pending for examination.  Claims 27, 33-35 and 40-44 were examined. Claims 37-39 remain withdrawn.
Claims 37-39 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   27, 33-35 and 40-44 and claims 37-39 as set forth in the Office action mailed on, 2/11/2020 is hereby withdrawn and claims 37-39  are hereby rejoined with claims  27, 33-35 and 40-44 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or no statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 27 and 33-44 are allowed.

The following is an examiner’s statement of reasons for allowance:

 Prior arts neither teach nor suggest the process for treating crop kernels, comprising the steps of: a)    soaking kernels in water to produce soaked kernels; b)    grinding the soaked kernels to form ground kernels; c)    separating the germ from the ground kernels to produce a slurry comprising fiber, starch and protein; and d)    treating the slurry in a fiber washing step to separate the fiber from the starch and protein in the presence of an effective amount of a polypeptide having GH62 arabinofuranosidase activity and a polypeptide having GH10 xylanase activity, wherein the polypeptide having GH62 arabinofuranosidase activity has at least 95% sequence identity to the mature polypeptide of SEQ ID NO: 1 and the polypeptide having GH10 xylanase activity has at least 95% sequence identity to the mature polypeptide of SEQ ID NO: 4.. Therefore the process for treating crop kernels, comprising the steps of: a)    soaking kernels in water to produce soaked kernels; b)    grinding the soaked 
The filing of Terminal Disclaimers over US PAT application No: 15773083 and application No: 16326952 obviated all possible double patenting issues. The terminal disclaimers filed on 10/27/2020  and 5/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT application No: 15773083 and application No: 16326952 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

Thus claims 27 and 33-44 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652